DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 23-37 are pending and under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the examiner is unable to locate support in the parent application for the upper limit on percentage of second cationic surfactant of “2.25%”, the lower limit on first cationic surfactant of “0.022%”, or the upper limit on the first cationic surfactant of “0.247%” in any of the parent applications.  The instant application is a continuation of 15/848,992, in turn a continuation of 13/820,617, which claims priority to PCT/GB2012/051398 and US Provisional Application No. 61/498,667.  The examiner is unable to locate support for the subject matter noted above in any of the parent applications and therefore these limitations are considered new matter under 35 USC 112(a).  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the new matter concerns outlined above.  

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
On page 9, Applicant points to E4 in table 1 (which, for clarity of the record, can be found on page 36 of the specification of US Application No. 13/820,617 and page 32 of Provisional Application No. 61/498,667).  The amount of cetrimonium chloride, which corresponds to the second cationic surfactant, is 7.5% of a 30% solution, thus the actual concentration of cetrimonium chloride in the composition is 2.25%.  Applicant points to the range in ratio of second cationic surfactant to first cationic surfactant recited in claim 23 (referred to as claim 1 on page 9 or the remarks, the examiner presumes Applicant intended “claim 23” as claim 1 was not pending in the claim set examined in the Office action mailed 03/302022).  This range in ratio is used to calculate an upper or lower limit on the amount of first cationic surfactant recited in claim 33.  
This argument is persuasive in terms of the exact value 2.25; however, the ranges recited in the claim are approximate due to the recitation of the term “about” preceding the upper and lower bounds of the ranges.  The ranges identified above are still considered new matter because the range implicit in the term “about” is not supported by an example composition having an exact amount of surfactant.  Amending the claim to delete the term “about” in the ranges noted in the rejection above would obviate the rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 30, the parentheses surrounding the ATCC numbers for the bacteria species recited in the claim render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 37, the parentheses surrounding the ATCC numbers for the bacteria species recited in the claim render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.

On pages 10-11, Applicant cites MPEP 2173.02 as instructing the examiner that the essential inquiry for a determination of indefiniteness is  whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity etc.  Applicant argues that claims 30 and 37 are clear in the context of 2173.02 because the ATCC identifier following a specific challenge microorganism provides clarity to the claims and is consistent with the specification.
This argument is not persuasive for the reasons set forth in the rejection.  One of ordinary skill in the art has no means to discern whether the claim is limited to the species recited to the claim or the particular strain.  As the scope of the claim is different depending upon which interpretation is correct, the claim is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-26 and 29-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 09/25/2020). 

Dyer discloses an antimicrobial composition (abstract) comprising from 0.05 to 5 % by weight benzalkonium chloride (i.e. a cationic surfactant having antimicrobial or germicidal properties; col 5, lines 65-66; limitation of instant claims 23 and 33), from 0.5 to 20 % by weight of a surfactant system comprising at least one nonionic, cationic or amphoteric surfactant, and at least about 60 % by weight of water.  With regard to the “surfactant system comprising at least one nonionic, cationic or amphoteric surfactant", Dyer discloses that in one embodiment the surfactant system comprises a combination of cationic surfactant and nonionic surfactant (col 9, lines 47-48).  The surfactants in the surfactant system include cetyl trimethyl ammonium chloride (col 9, lines 16-18) and several amine oxides (col 9, lines 22-24).  The structure of the second cationic surfactant recited in instant claims 23 and 33 reads on cetyl trimethyl ammonium chloride, wherein X is the chloride counterion.  It would have been prima facie obvious to formulate a composition comprising one antimicrobial cationic surfactant, an additional surfactant meeting the structural requirements recited instant claims 23 and 33, and an amine oxide because this is an embodiment of the invention disclosed by Dyer.  Although betaine surfactants are mentioned, they are not required for Dyer’s invention.  The amounts of the ingredients in the Dyer composition overlap with the amounts required by instant claims 23, 31, and 33.  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  The composition should have a pH of between 3 and 8 (col 8, lines 60-63).  This range in pH overlaps with the range required by instant claims 23, 26, and 33 (see MPEP 2144.05, as noted above).  Dyer discloses several examples including nail treatment solutions, handwashes, and mouthwashes (example 1, col 14; example 3, col 16; and example 6, and col 18), which the examiner considers to meet the limitation of pourable and unpressurized.  
With respect to instant claims 23-25, 33, and 35 regarding the percentage of amine oxide surfactant relative to all other surfactants in the composition exclusive of the first and second cationic surfactants, the essential elements of Dyer’s composition are the benzalkonium chloride, the surfactant system that may contain the second cationic surfactant (i.e. the second quaternary ammonium compound) and the amine oxide (col 5, line 65 to col 6, line 17).  Therefore, the examiner considers Dyer to embrace embodiments in which the amine oxide is the sole further surfactant present in the composition.  
With regard to the ratio of first cationic surfactant to second cationic surfactant that is a quaternary ammonium surfactant recited in instant claim 23, the examiner considers arriving at optimal concentrations to achieve antimicrobial effect and topical applicability to be a matter of routine testing of several different amounts of each surfactant.  As noted above, the ranges in amount of the surfactants disclosed by Dyer overlap with the amounts required by the instant claims.  This would give the artisan of ordinary skill a starting point for optimizing the amounts of each surfactant.  Therefore, the examiner does not consider the ratio of first to second cationic surfactant required by claim 23 to patentably define over the prior art.  See MPEP 2144.05, as noted above.  
With respect to instant claims 29, 30, 32, 34, 36, and 37, which require that the composition exhibit efficacy against certain microbes, the examiner considers this property optimizable within the meaning of MPEP 2144.05 and therefore prima facie obvious.  Dyer teaches the same ingredients as required by the instant claims in embodiments of their invention and teaches overlapping ranges of concentration.  The objective is an antimicrobial effect of the composition, therefore, optimizing concentration of each surfactant to achieve said antimicrobial effect would be a matter of routine testing for one having ordinary skill in the art.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 12/20/2017) as applied to claims 23-26 and 29-37 above, and further in view of Toreki et al. (US 2009/0117164; publication date: 05/07/2009; cited in the IDS filed on 09/25/2020). 

The relevant disclosure of Dyer is set forth above.  Dyer discloses further that the composition may comprise a polyol cosolvent such as propylene glycol and/or a polyethylene glycol (i.e. the instant “glycol” and “oxyalkyleneated compound” required by instant claim 27); however Dyer is silent with respect to including glycerin as required by instant claim 27. 
Toreki discloses that glycerol (i.e. glycerin) was known to function as a polyol solvent in disinfectant compositions suitable for application to skin (abstract; para 0022).  It would have been prima facie obvious to combine glycerin with the other polyol solvents as a cosolvent in Dyer's invention because this substance was known to be suitable for this purpose at the time of the instant invention.  Please refer to MPEP 2144.05.  

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 09/25/2020) and Toreki et al. (US 2009/0117164; publication date: 05/07/2009; cited in the IDS filed on 09/25/2020) as applied to claims 23-27 and 29-37 above, and further in view of Weiner et al. (US 2005/0232894; publication date: 10/20/2005; cited in the IDS filed on 09/25/2020).

The relevant disclosures of Dyer and Toreki are set forth above.  Dyer and Toreki render obvious the limitations of including glycerin.  With regard to claim 28, neither Dyer nor Toreki disclose using a polyethylene glycol having from 100 to 200 ethylene oxide units; however Dyer discloses adding thickeners to the composition and polyethylene glycol having from 100 to 200 ethylene oxide units were known to serve this function in antimicrobial compositions for topical application at the time of the instant invention:
Weiner discloses that PEG-150 distearate (which page 2 of the instant specification indicates to have 150 EO units) can function in antimicrobial skin treatment compositions (abstract) to thicken the composition (para 0043).  It would have been prima facie obvious to use PEG-150 distearate as a thickener in Dyer’s composition because this substance was known at the time of the instant invention to be useful for this purpose.  See MPEP 2144.07 regarding art-recognized suitability.  

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 

On page 12, Applicant argues that the instant invention demonstrates striking and unexpected results and cites formulations E1, E2, E3, E4, and E5 relative to C1.  Applicant claims that their data showing that addition of an amine oxide surfactant causes marked improvement in antimicrobial efficacy of the composition would have been unexpected to one of ordinary skill.  Applicant compared example compositions E1-5, which contain the two claimed quaternary ammonium surfactants and an amine oxide surfactant, to comparative composition C1, which contains both claimed quaternary ammonium surfactants but lacks the amine oxide surfactant.  The compositions E1-5 are shown to be more effective than C1 in tables 3A-3E of the instant specification vs. the efficacy of the comparative compositions C1 and C2, which is reported in the following paragraphs to be less than 90%.  On page 16, Applicant asserts without evidence that “amine oxide surfactants are not known to provide any significant antimicrobial effect”.  On page 28, Applicant characterizes amine oxides as “relatively inert”.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results are unexpected and significant.  Specifically, Applicant must establish that differences in results between the instant invention and a side-by-side comparison to the closest prior art are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.  
The record in the instant case lacks a side-by-side comparison to the closest prior art, which the examiner considers to be Dyer.  Dyer discloses compositions containing benzalkonium chloride, cetrimonium chloride, and an alkyldimethyl amine oxide.  See example 3, col 16 and also col 12 lines 10-27.  
It is noted that the instant specification provides data demonstrating efficacy of compositions falling within the metes and bounds of the instant claims against certain bacterial strains and compares efficacy to compositions that lack an amine oxide.  This is not a relevant comparison to the closest prior art because, as noted above, Dyer discloses compositions containing benzalkonium chloride, cetrimonium chloride, and an alkyldimethyl amine oxide.  
As noted above, on page 16, Applicant asserts without evidence that “amine oxide surfactants are not known to provide any significant antimicrobial effect.  On page 28, Applicant characterizes amine oxides as “relatively inert”.  
Here, Applicant mischaracterizes the state of the art at the time of the instant invention in terms of the known antimicrobial effects of amine oxides.  See Subkic et al. (Antimicrobial Agents and Chemotherapy, Aug 1977, pages 139-146; 1977), who discloses that N,-N dimethyldodecylamine oxide (i.e. Laurylamine oxide or Lauryldimethylamine oxide; CAS Registry No. 1643-20-5) and other alkyl dimethyl amine oxides were known to have broad antimicrobial effect (abstract, introduction section on page 139, table 4 on page 145).  See also Fraud et al. (Journal of Antimicrobial Chemotherapy Vol 56, pages 672-677; 2005) who discloses that C10-C16 alkyldimethyl N-oxides (i.e. the class of alkyldimethyl amine oxides evaluated by Applicant in the examples) have bactericidal activity against S. mutans at low concentrations (abstract).  Thus, it was unambiguously known that amine oxide surfactants possessed significant antimicrobial effect and were in fact not inert in the context of antimicrobial activity.  Applicant’s data presented in the specification fails to meet the burden to overcome and obviousness rejection because it would not have been unexpected to one of ordinary skill at the time of the instant invention.  
The examiner also notes that while MRSA and VRE may be difficult to control when using oral antibiotics due to expression of genes that specifically inactivate the antibiotics methicillin or vancomycin, the mechanism of killing for quaternary ammonium compounds is totally different.  See Dyer at the para bridging col 3-4:  
The antimicrobial properties and medical uses of formulations containing quaternary ammonium compounds (QACs) in general, and specifically the compounds benzalkonium chloride, benzethonium chloride, methylbenzethonium chloride, and cetylpyridinium chloride, have been the subject of [lengthy] study by several U.S. FDA Panels on Antimicrobials (43 FR 1210, 56 FR 33644). These studies evaluated both the safety and efficacy of the compounds. It has been theorized that the biocidal activity of QACs involves the cationic charge on the amine group. This charge is attracted to negatively-charged protein moieties on the cell membrane of the microorgansim, and facilitates the adhesion of the QACs to the surface of the microorganism. This adhesion to anionic moieties of surface proteins disrupts tertiary and quaternary protein structure, thereby inactivating the protein. Furthermore, the hydrophobic moiety or moieties of the QACs are intercalated into the lipid bilayer of the cell membrane causing leakage of the intracellular fluids, eventually killing the microorganisms.

and therefore the examiner does not find it unexpected that any composition comprising quaternary ammonium compounds and amine oxides are effective in killing bacteria, regardless of their status with respect to expression of specific antibiotic metabolizing enzymes.  The presence or absence of an enzyme contributing to antibacterial resistance within the cytoplasm would not affect the tendency of a quaternary ammonium compound to disrupt the stability of the cell membrane, as in the case of a quaternary ammonium compound.  
In the absence of a side-by-side comparison to the closest prior art, establishing the criticality of both the claimed substances and the claimed ranges to the allegedly unexpectedly superior performance of the claimed invention, the obviousness rejection is maintained.  

On pages 15-16, Applicant argues that Dyer fails to provide motivation to consider any specific ratios of his cetrimonium chloride (i.e. cetyl trimethyl ammonium chloride) with a further cationic surfactant and that the examiner has used impermissible hindsight reconstruction.
As noted in the rejection supra, Dyer’s disclosure renders obvious the claimed ingredients and the amounts, and thus implicit ranges in ratio, overlap with these values as they are required by the instant claims.  Absent evidence of criticality of the claimed range with regard to an unexpectedly superior property of the instant invention, the claims are considered prima facie obvious for reasons of record.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See also MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Finally, see MPEP 2144.05(II)(B): after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  In the instant case, the claimed quantities and ratios are considered within the scope of the invention disclosed by Dyer, absent a persuasive showing of unexpected results with regard to the specific ratios and amounts claimed.  

On page 15, Applicant states that cocoamidopropyl amine is present but not predominant.  On page 22, Applicant cites certain example compositions that purportedly do not fall within the metes and bounds of the instant invention, as claimed in terms of the ratio of surfactants or in terms of the amine oxide surfactant being the predominant further surfactant in the claims.  
The examiner notes that this surfactant is present in example 1. This argument is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away.  See MPEP 2123(II).  That Dyer teaches a composition wherein cocoamidopropyl amine oxide is not predominant per the instant claim limitations fails to negate the broader teachings of Dyer, which embrace embodiments in which the sole surfactants are the BAC, an additional cationic surfactant (which includes cetyl trimethyl ammonium chloride), and an amine oxide surfactant.  Please refer to col 5-6, which discloses the required elements of the invention to be (a) benzalkonium chloride, (b) a surfactant system comprising at least one nonionic, cationic or amphoteric surfactant, and (c) and water.  The surfactant system may be any one of or combination of the surfactants taught for this purpose, thus, the examiner considers the broader teachings of Dyer to embrace compositions having only the BAC, the surfactant system comprising cetyltrimethyl ammonium chloride and an amine oxide surfactant, and water.  See also the discussion below of Dyer’s table disclosed at col 12.  

On page 16, Applicant argues that considering Dyer as a whole, this disclosure does not provide a proper teaching which would lead to the presently claimed invention, that the examiner has used improper hindsight reconstruction, and on pages 17-19, the “gist” of Dyer differs from that of the instant invention, citing Dyer’s objective of protecting the defined BAC homologs from deleterious effects of hard water, and anionic detergents, and soaps”.  On pages 21 and 24, Applicant argues that the use of the surfactants in Dyer is in terms of having a protection function.  On page 24, Applicant argues that Dyer’s teaching of “protection” does not indicate that any antimicrobial properties of BAC can be enhanced by the addition of any particular surfactants and specifically amine oxides and argues further that Dyer does not provide any specific direction to accomplish improved antimicrobial efficacy as a pair of quaternary ammonium compound present in specific proportions.  On page 24, Applicant argues that Dyer is directed towards “protection” which Applicant equates to preventing loss of efficacy.  Applicant contrasts this with the increase in efficacy observed with the instant invention when the claimed surfactants are used in combination.  
In response to applicant's argument that Dyer teaches the benefit of protecting the BAC, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Dyer teaches each of the claimed ingredients in amounts that overlap with the amounts required by the instant claims.  Absent a persuasive showing of unexpected results (see further discussion above), the obviousness conclusion is maintained.  In the instant case, no side by side comparison to the closest prior art has been presented and one having ordinary skill in the art at the time of the instant invention would have expected adding an amine oxide surfactant to an antimicrobial composition would enhance the composition’s antimicrobial effects.  Alkyldimethyl amine oxide surfactants were known to possess broad antimicrobial activity at the time of the instant invention.  The examiner points out that protecting from loss of efficacy would result in an increased efficacy compared to a composition that was not protected.  The net consequence is the same whether the effect is characterized as “increased efficacy” or “protection”.  Please see discussion of the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results.  

On page 21 and throughout the remarks, Applicant argues that Dyer’s recitation of surfactant compounds is not narrow.  Applicant argues further that Dyer is, at best, a “hodgepodge” of various recitations of multiple compositions more akin to a chemical supply catalog. Throughout the remarks, Applicant argues that In re Aller was improperly applied by the examiner and that the beneficial effects of the instant invention could not be achieved by routine experimentation.  On page 23, Applicant argues that the instant claims require simultaneous satisfaction of plural variables including specific selection of chemical species and relative concentrations.  
The examiner respectfully disagrees that the prior art provides insufficient guidance.  As examples of the main ingredients in the composition, Dyer discloses both cetyl trimethyl ammonium chloride and cocoamidopropyl dimethyl amine oxide (table at col 12).  Thus, surfactants falling within the metes and bounds of the claims are exemplified by Dyer.  The instant invention appears to claim a portion of the preferred subject matter disclosed by Dyer in terms of chemical species and quantities of each substance that must be in the composition.  Absent a persuasive showing of unexpected results (see further discussion below), the obviousness conclusion is maintained.  

On page 21 Applicant argues that there is not disclosure of amine oxide surfactants being used as the sole or predominant surfactant present or amine oxides used to boost the antimicrobial effects provided by quaternary ammonium compounds.  ON page 22, Applicant cites compositions having cocoamidopropyl dimethyl amine oxide wherein an amine oxide is present but not predominant, citing example 1, 3, and 6.  This assertion is also presented elsewhere in the remarks.   
Please see above regarding the obviousness of ranges; however, the examiner also notes again that disclosed examples and preferred embodiments do not constitute a teaching away.  See MPEP 2123(II).  With regard to Applicant’s assertion that Dyer does not teach a composition in which cocoamidopropyl dimethyl amine oxide is the predominant further surfactant, the examiner directs Applicant to the table at col 12.  This table summarizes key elements of Dyer’s invention.  The surfactants include benzalkonium chloride homologs (instant first cationic surfactant), cetyl trimethyl ammonium chloride (second cationic surfactant), cocoamidopropyl dimethyl betaine, and cocoamidopropyl dimethyl amine oxide.  The latter two surfactants correspond to the instant “all surfactants present in the composition excluding the first cationic surfactant and the second cationic surfactant” as recited in, e.g. claim 1.  Cocoamidopropyl dimethyl betaine may be present in an amount as little as 0.5% by weight and cocoamidopropyl dimethyl amine oxide may be present in as much as 8% by weight of the composition.  Thus, Dyer expressly discloses compositions in which the amine oxide surfactant is the predominant further surfactant in the composition other than the first and second cationic surfactants.  


On pages 23-26, Applicant argues that the prior art does not appear to take into account the selection of the two cationic surfactants, their ratios, and the relative amount of amine oxide, and how this may affect the antimicrobial efficacy of the compositions.  On page 23, Applicant points out that the dependent claims enumerate various difficult to control organisms, inter alia, Methicillin-resistant Staphylococcus aureus and Vancomycin-resistant Enterococcus.  Applicant states that the specific constituents and relative amounts have been demonstrated as exhibiting such a high degree of efficacy against a broad range of pathogens and in particular against certain particularly difficult to control pathogens, citing pages 10-11 of the instant specification.   On page 24, Applicant argues that Dyer’s requirement of protection of the BAC homologs in a formulation does not teach any increase in antimicrobial benefit in a formulation that can be derived by the addition of an amine oxide nonionic surfactant as the prominent surfactant species.    
Insomuch as Applicant argues that the examiner has used impermissible hindsight, see the rejection above regarding the specific teachings of Dyer.  Insomuch as Applicant is arguing that the instant invention possesses unexpectedly superior properties, see above where the examiner explains that the data in the specification would not have been unexpected to one having ordinary skill in the art and that Applicant also has not met the burden to overcome an obviousness rejection with a persuasive showing of unexpected results because no side by side comparison to the closest prior art has been made of record.  With regard to Applicant’s assertion that Dyer discloses “protection” of BAC, see the discussion above.  Also, In response to applicant's argument that Dyer discloses protection of the BAC, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On pages 29-32, Applicant argues that the secondary references cited in the rejection of claims 6, 14, 7, and 16-21 do not render obvious these claims because they do not cure the alleged deficiencies of Dyer.
The examiner respectfully disagrees for the reasons discussed in detail above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of copending Application No. 17/405,462 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims.
Inter alia, the claims of the ‘462 application embrace a method of using a composition falling within the scope of the instant claims.  Specifically, the copending claims embrace a method of applying highly aqueous, antimicrobially effective topical composition which comprises: at least one first cationic surfactant or salt thereof having the structure recited in claim 15 of the ‘462 application and having antimicrobial or germicidal properties or salt form thereof, at least one second quaternary ammonium cationic surfactant or salt form thereof having antimicrobial or germicidal properties  according to the structure of formula I, recited in claim 1 of the ‘462 application wherein: R1 is a C20 - C36, preferably an unsubstituted alkyl moiety, R2, R3 and R4 are each independently C1-C3 alkyl moieties, and, X is a salt forming counterion which renders the second quaternary surfactant water soluble or water dispersible, wherein the said second quaternary ammonium cationic surfactant or salt form thereof is different from the said first cationic surfactant or salt form thereof, and, an amine oxide nonionic surfactant which is the predominant further surfactant in the composition, at least 75%wt. water; wherein the composition has a pH in the range of 4.5 - 6, and is a, pourable unpressurized liquid.  The composition is effective against the same strains of bacteria recited in the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
On page 32, Applicant asserts that the provisional nonstatutory double patenting rejection is improper because no allowable subject matter has been identified in either case at this juncture.  Applicant asserts that the rejection should therefore be withdrawn and invites the examiner to reconsider the propriety and if necessary reinstate the rejection if allowable subject matter is identified in either case.  
The examiner thanks Applicant for the invitation to reinstate the double patenting rejection in the event that allowable subject matter were identified in either case; however, such will not be necessary.  As noted above, the rejection is a provisional double patenting rejection and is properly maintained in the absence of a terminal disclaimer so long as both applications remain pending and the claims are directed to patentably indistinct subject matter.  Applicant is referred to MPEP 804(I)(B) which delineates the circumstances under which a provisional nonstatutory double patenting rejection is issued: 
An examiner may become aware of two or more copending applications that were filed by the same inventive entity, a different inventive entities having a common inventor, a common applicant, and/or a common owner/assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122 ), the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). The merits of such a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue. 

A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable except as noted below.

Provisional Nonstatutory Double Patenting Rejections 
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

If two (or more) pending applications are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NSDP) is proper, the provisional NSDP rejection will be made in each application. Where there are three applications containing claims that conflict such that a provisional NSDP rejection is made in each application based upon the other two, and it is necessary to file terminal disclaimers to overcome the rejections, it is not sufficient to file a terminal disclaimer in only one of the applications addressing the other two applications. Rather, an appropriate terminal disclaimer must be filed in at least two of the applications to require common ownership or enforcement for all three applications. A terminal disclaimer may be required in each of the three applications in certain situations (e.g., when all three applications have the same effective U.S. filing date).

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617